The earnest application for leave to file a second motion for rehearing by appellant impresses us with the fact that we have failed to make clear our reasons for the affirmance of this case. The contention of appellant in his only bill of exceptions, that the trial court erred in admitting evidence of what the officers found upon their search of his room, was well founded, as far as this record shows, but said bill of exception sets out nothing more than that the State failed to produce, and introduce for the satisfaction of the trial court and the perfection of this record, the affidavit upon which a search warrant was issued, — the validity of which was brought in question by the objection made. Admitting the court's action in this regard to be erroneous, where are we under the unbroken line of decisions of this court holding that we should not and will not reverse and remand any case for an admitted errorunless the record before us demonstrates that by reason of such error an injury was done the accused which contributed to some extent to his conviction; and that had such error not been committed, a different result would have been at least probable. Under the presumption arising in support of the correctness of the ruling of the trial court, and until and unless the opposite has been shown, there being here no statement of facts from which we could ascertain, — we would have to presume that other facts were before the court which rendered harmless the error complained of, such for instance as observation rendering needless a search warrant; observations through doors and windows of the appellant's room justifying the search; the testimony of the accused or other witnesses to the same facts as those obtained by such search, — none of which propositions are denied or shown by the bill of exception not to be true, in this record. Secs. 165-168 of Vol. 4, Texas Jurisprudence, cite authorities and correctly states the rule. See Maddox v. State, 108 Tex.Crim. Rep.; Palms v. State, 90 Tex.Crim. Rep.; Brown v. State, 219 S.W. Rep. 825; Wyatt v. State, 16 S.W.2d 231; Johnson v. State,108 Tex. Crim. 499.
This record being without statement of facts, and the only bill of exception in the record showing no facts further than that the State did not produce the affidavit for search warrant upon objection to testimony of what was found upon search under said warrant, the judgment of affirmance was beyond doubt correct, and the application will be denied.
Application denied. *Page 483